Citation Nr: 9921659	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include L4-L5 moderately diffuse bulging disc with disc 
material protruding into both neural foramina and L5-S1 
intraforaminal disc herniation; cervical paravertebral and 
bilateral trapezius myositis; and degenerative joint disease 
of the cervical and lumbar spine, as secondary to service-
connected left total knee replacement.

2.  Entitlement to service connection for residuals of left 
thumb trauma, to include metallic foreign body between the 
first and second metacarpal bones, as secondary to service-
connected left total knee replacement.

3.  Entitlement to service connection for a left shoulder 
disability as secondary to service-connected left total knee 
replacement.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
July 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for degenerative joint disease of cervical 
and lumbar spine, left shoulder disability, and left thumb 
trauma and entitlement to a total rating for compensation 
based upon individual unemployability.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Competent evidence of a nexus between diagnoses of L4-L5 
moderately diffuse bulging disc with disc material protruding 
into both neural foramina and L5-S1 intraforaminal disc 
herniation; cervical paravertebral and bilateral trapezius 
myositis; and degenerative joint disease of the cervical and 
lumbar spine and a service-connected disability is not of 
record.

2.  Competent evidence of a nexus between the diagnoses of 
residuals, left thumb trauma and metallic foreign body 
between the first and second metacarpal bones and a service-
connected disability is not of record.

3.  Competent evidence of a left shoulder disability is not 
of record.

4.  Service connection is currently in effect for left total 
knee replacement, currently evaluated as 60 percent 
disabling; left thigh atrophy, currently evaluated as 
30 percent disabling; left calf atrophy, currently evaluated 
as 10 percent disabling; and osteomyelitis, left femur, 
inactive, currently evaluated as noncompensably disabling.

5.  The appellant possesses a high school education.  He 
states he last worked in 1973 as a watch and jewelry 
repairman.

6.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder, to 
include L4-L5 moderately diffuse bulging disc with disc 
material protruding into both neural foramina and L5-S1 
intraforaminal disc herniation; cervical paravertebral and 
bilateral trapezius myositis; and degenerative joint disease 
of the cervical and lumbar spine, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals, left 
thumb trauma, to include metallic foreign body between the 
first and second metacarpal bones, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The appellant does not have service-connected 
disabilities which are sufficient to produce unemployability 
without regard to advancing age.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 3.340, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that he has developed a back disability 
(whole spine disability) and left shoulder and left thumb 
disabilities because of falls he has had because of the 
instability of his service-connected left total knee 
replacement.  Therefore, he states that service connection is 
warranted for his back disability, left shoulder disability, 
and left thumb disability.

Under 38 C.F.R. § 3.310(a) (1998), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim for secondary service connection, like all claims, 
must be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.

The appellant underwent a VA spine examination in July 1996.  
The appellant reported that he had developed localized low 
back pain associated with cramps in the left posterior side 
and calf.  He stated that pain worsened upon standing for 
more than 15 minutes.  The VA examiner examined the appellant 
and entered diagnoses of L4-L5 moderately diffuse bulging 
disc with disc material protruding into both neural foramina 
and L5-S1 intraforaminal disc herniation; cervical 
paravertebral and bilateral trapezius myositis; and 
degenerative joint disease of the cervical and lumbar spine.  
The VA examiner noted that he was asked to render an opinion 
as to whether the back disorder was a result of his service-
connected left knee disorder.  He stated that in order to do 
such, he would need the appellant's claims file and stated 
that he had requested it.

The appellant underwent a VA joints examination in July 1996.  
The appellant stated that he had no left shoulder pain at the 
time of the examination.  The VA examiner examined the 
appellant's left shoulder and entered a diagnosis of negative 
orthopedic joint examination of the left shoulder.  The VA 
examiner noted that he was asked to give a medical opinion as 
to whether the left shoulder disability was related by a fall 
created by the instability of the appellant's service-
connected left knee disorder.  The VA examiner stated, "He 
has a negative orthopedic joint exam of the left shoulder 
today, I do not have to answer this question."  

The appellant underwent a VA hand, thumb and fingers 
examination in July 1996.  The appellant stated that in 1992, 
he fell down due to the instability of his left knee and that 
he sustained trauma in his left thumb.  The appellant 
reported localized pain on the left thumb's proximal phalanx.  
The VA examiner examined the appellant's left thumb and 
entered diagnoses of residuals, left thumb trauma and 
metallic foreign body between the first and second metacarpal 
bones by x-rays.  The VA examiner noted that he was asked to 
made a medical opinion as to whether the appellant's left 
thumb disability was related to a fall due to the service-
connected left knee.  He stated that he would make such an 
opinion when he had the appellant's claims folder.

In August 1996, the same VA examiner stated that he had 
reviewed the appellant's claims folder "carefully."  He 
determined that the appellant's left thumb condition was not 
related to the service-connected left knee disorder, that the 
examination of the left shoulder joint was negative, and that 
the appellant's back condition was not related to his 
service-connected left knee disorder.

The Board has determined that the appellant's claims for 
service connection for (1) back disorder, to include L4-L5 
moderately diffuse bulging disc with disc material protruding 
into both neural foramina and L5-S1 intraforaminal disc 
herniation; cervical paravertebral and bilateral trapezius 
myositis; and degenerative joint disease of the cervical and 
lumbar spine; (2) residuals, left thumb trauma, to include 
metallic foreign body between the first and second metacarpal 
bones; and (3) left shoulder disability; all as secondary to 
the service-connected left total knee replacement, are not 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
appellant has established that he has current diagnoses 
related to his back and his left thumb.  However, what the 
appellant has failed to show is medical evidence which states 
that the diagnoses of L4-L5 moderately diffuse bulging disc 
with disc material protruding into both neural foramina and 
L5-S1 intraforaminal disc herniation; cervical paravertebral 
and bilateral trapezius myositis; degenerative joint disease 
of the cervical and lumbar spine; residuals, left thumb 
trauma; and metallic foreign body between the first and 
second metacarpal bones, are related to the service-connected 
left total knee replacement.  In fact, there is evidence to 
the contrary.

The appellant underwent VA examinations in July 1996.  The VA 
examiner entered the above diagnoses and noted that he did 
not have the appellant's claims file in front of him and thus 
could not make a determination as to the etiology of the 
diagnoses.  In August 1996, the VA examiner had an 
opportunity to review the appellant's claims file and entered 
opinions where he stated specifically that the appellant's 
back disorder and left thumb disorder were not related to the 
appellant's left total knee replacement.

The medical evidence of record is silent as to any competent 
medical opinion that the current diagnoses of L4-L5 
moderately diffuse bulging disc with disc material protruding 
into both neural foramina and L5-S1 intraforaminal disc 
herniation; cervical paravertebral and bilateral trapezius 
myositis; degenerative joint disease of the cervical and 
lumbar spine; residuals, left thumb trauma; and metallic 
foreign body between the first and second metacarpal bones 
are proximately due to or the result of the service-connected 
left total knee replacement.  Thus the nexus element required 
by Reiber to well ground the claim fails.  See Reiber, supra.

At this time, the only evidence that supports the claim of a 
nexus is the appellant's own statements.  The appellant is 
not a medical professional, and he is not competent to make a 
medical opinions as to the etiology of a diagnosis.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992); see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  His statements do not 
give rise to well-grounded claims for service connection.

As to the appellant's left shoulder, when he underwent a VA 
examination in July 1996, the VA examiner stated that the 
orthopedic examination of the appellant's left shoulder was 
negative.  He stated that, therefore, he did not need to 
address whether a left shoulder disability was related to the 
appellant's left total knee replacement.  The Court has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Because the appellant has not submitted any 
evidence of a current disability related to his left 
shoulder, the Board must deny it as not well grounded.  Id.; 
see Caluza, 7 Vet. App. at 505.  The Board notes that 
although the appellant has stated that he currently has a 
left shoulder disability, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494. Further, assuming that the 
appellant is claiming that there is a current disability of 
the left shoulder, he is a layman and his opinion is not 
competent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in December 1997.  Nothing in the 
record suggests the existence of evidence that might well 
ground the appellant's claims.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied at both the RO level and the appellate level.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).

Although the RO did not specifically state that it denied the 
appellant's service connection claims on the basis that they 
were not well grounded, the Board concludes that this was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the issues on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.

II.  Individual unemployability

The appellant contends that due to the severity of his 
service-connected disabilities, he has been unable to obtain 
or maintain gainful employment and no one will hire him.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1998).  The provisions of 
38 C.F.R. § 4.16(a) (1998), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

For the purposes of one 60 percent disability, disabilities 
of common etiology or affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, or 
neuropsychiatric, will be considered as one disability.  
38 C.F.R. § 4.16.  Where those percentages are not met, a 
total rating can be granted if the disabilities render the 
veteran unemployable, that is, incapable of maintaining 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (1998).

Service connection is in effect for left total knee 
replacement, currently evaluated as 60 percent disabling; 
left thigh atrophy, currently evaluated as 30 percent 
disabling; left calf atrophy, currently evaluated as 
10 percent disabling; and osteomyelitis, left femur, 
inactive, currently evaluated as noncompensably disabling.  
The appellant's combined disability evaluation is 80 percent.  
The appellant meets the requirements set forth in 38 C.F.R. 
§ 4.16(a).

In an October 1995 VA outpatient treatment report, the 
appellant reported that he felt his left knee was unstable 
and had caused previous falls.  The VA examiner noted that 
the appellant had a left leg discrepancy.  Examination 
revealed valgus instability.  There were no gross signs of 
loosening.  The VA examiner noted that the appellant had 
undergone a tibial tubercle osteotomy.  The assessment was 
ligamentous instability, status post complex total knee 
replacement.  The VA examiner noted that the appellant was a 
candidate for revision surgery on the left knee.  In November 
1995, the VA examiner noted that the appellant had mild 
vagus/varus instability.  His range of motion was 0 degrees 
to 85 degrees.  In February 1996, the VA examiner noted that 
the appellant had valgus instability and range of motion of 
0 degrees to 70 degrees.

The appellant underwent a left total knee replacement 
revision in January 1997.  In March 1997, the appellant 
complained of pain on the knee, deep with burning sensation.  
The appellant reported that he ambulated long distances with 
walker and limping gait and was "modified independent" on 
stairs.  Range of motion of the left knee was from (-
)12 degrees to 77 degrees in the supine position, from 
(-)5 degrees to 60 degrees in the prone position, and from (-
)36 degrees to 80 degrees in the sitting position.  Muscle 
strength was 3/5 in the left leg.  There was no tenderness at 
the present time.  The VA examiner noted that the appellant 
attended physical therapy regularly and that he was 
ambulatory aided with a walker for long distances and doing 
stairs with modified independence.  The VA examiner further 
noted that active range of motion and muscle strength had 
increased.  One week later, examination of the left knee 
revealed evidence of hypertrophic knee bony deformity.  There 
was no tenderness on palpation of the left knee.  Range of 
motion was (-)15 degrees to 75 degrees.  Motor strength was 
4/5 in the left lower extremity.  The assessment was status 
post left total knee replacement revision in January 1997.  
In April 1997, the appellant complained of his left knee 
having poor movements.  Range of motion was (-)10 degrees to 
75 degrees (the VA examiner noted that this was improved 
extension).  Motor strength of the left quadriceps and 
hamstring were 4.5/5 each.  The VA examiner stated that the 
appellant had received the maximum benefits from 
rehabilitation which had been running for approximately 20 
treatments.  The appellant reported that he did exercises at 
home to improve flexion and extension.  In May 1997, the VA 
examiner noted that examination of the left knee revealed no 
swelling or erythema or an increase in skin temperature.  X-
rays revealed adequate position of components.  Active range 
of motion was 10 degrees to 48 degrees.

The evidence in favor of the appellant's claim includes that 
fact that his service-connected left total knee replacement 
is currently evaluated as 60 percent disabling and that he 
has two additional disabilities that are related to his left 
leg, which are both compensable.  His total combined 
evaluation is 80 percent.  Such a combined evaluation is 
indicative of serious impairment.  His statements that his 
service-connected disabilities prevent him from working is 
evidence in favor of a total rating for compensation based 
upon individual unemployability.

The Court has stated that for a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the appellant's case outside 
the norm of a veteran with the same combined disability 
evaluation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
citing 38 C.F.R. §§ 4.1, 4.15.  In that case, the Court noted 
that the appellant had a combined evaluation of 80 percent and 
that the Board's denial of a total rating for compensation 
based upon individual unemployability was plausible because 
there were no circumstances in the record that placed the 
veteran in a different category than an other veteran so 
rated.  Id. citing Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 
(1990).

Here, in the appellant's VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, he stated that he was a watch and jewelry 
repairman.  The appellant states that he last worked in 1973.  
The sole fact that the appellant is unemployed or has 
difficulty obtaining employment is not enough for VA to grant 
a total rating for compensation based upon individual 
unemployability.  See Van Hoose, 4 Vet. App. at 363.  The 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether the appellant can find employment.  Id. citing 
38 C.F.R. § 4.16(a).

When all the evidence is assembled, which includes all the 
evidence laid out above, the Board is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appellant has not worked since 1973.  However, it must be 
pointed out that the appellant has a high school education.  
There has been no opinion from a competent professional that 
the appellant is unable to work because of his service-
connected disabilities.  Although the appellant believes that 
his service-connected disabilities prevent him from working, 
the Board believes that the preponderance of the evidence has 
shown otherwise.  The medical evidence has established that 
the appellant is mobile and that he can walk distances with a 
walker and able to do stairs with modified independence.  The 
VA examiner further noted that active range of motion and 
muscle strength had increased.  The occupation of a jewelry 
and watch repairman would not seem to entail prolonged 
standing or prolonged walking.  The appellant has not stated 
that he is unable to sit for long periods of time.  None of 
the VA examiners have stated that the appellant would not be 
capable of performing sedentary work because of his service-
connected disabilities.  

The appellant has not brought forth evidence that establishes 
that he is not capable of performing the physical and mental 
acts required by employment.  The appellant has made the 
simple statement that he cannot obtain or maintain gainful 
employment and that no one will hire him.  The Board is aware 
of the appellant's total combined evaluation of 80 percent; 
however, the appellant has not stated how his service-
connected disabilities cause him to be unable to secure or 
follow substantially gainful employment.  The Board cannot 
find evidence in the record which would warrant the grant of 
a total rating for compensation based upon individual 
unemployability.

The Board finds that the preponderance of the evidence 
establishes that the appellant is not unemployable due to his 
service-connected disabilities.  Accordingly, a total rating 
for compensation on the basis of individual unemployability 
is not warranted.  38 U.S.C.A. § 5107.


ORDER

Service connection for (1) back disorder, to include L4-L5 
moderately diffuse bulging disc with disc material protruding 
into both neural foramina and L5-S1 intraforaminal disc 
herniation; cervical paravertebral and bilateral trapezius 
myositis; and degenerative joint disease of the cervical and 
lumbar spine; (2) residuals of left thumb trauma, to include 
metallic foreign body between the first 
and second metacarpal bones; and (3) left shoulder disability 
is denied.  Entitlement to a total rating based on individual 
unemployability is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

